NO. 12-09-00178-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ERIC WALKER,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
 PER CURIAM

	Appellant Eric Walker, also known as Eric Daniels, was convicted of possession of a
controlled substance and placed on community supervision probation (trial court cause number
80782-98).  On June 9, 2009, the trial court signed an order revoking Appellant's community
supervision probation.  Appellant subsequently filed a motion for new trial, which the trial court
granted.  Because Appellant's motion for new trial was granted, the appeal is now moot. 
Accordingly, the appeal is dismissed.
Opinion delivered June 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




(DO NOT PUBLISH)